Davis, J.
I concur in the result; to wit, that the order appealed from should be affirmed. But I am of the opinion that the several provisions of the charter which place the finances of the city under the control of a single head, require that the commissioners of docks should present with their requisitions the proper vouchers to be audited and approved, as provided in respect to other claims and accounts in which the corporation is concerned as debtor. I think the system of guards and checks provided against the improper drawing of money from the treasury, and the improvident expenditure thereof, was intended to be extended to all classes of expenditures by every department of the city. And I see no mode of protecting the city against unauthorized expenditures, by the commissioners of docks, except by applying the safeguards of audit and approval by the financial head. The powers claimed by the relators are inharmonious with the general system of finance created for the city, and open a wide door for fraudulent and irresponsible disbursements.
The order below having denied the application for a gross sum, should be affirmed, not only for the reason-assigned by the Special Term, but also because the requisition was not accompanied by proper vouchers of expenditure.
Order affirmed.